Bernstein, J.
The question in this proceeding is whether or not there is sufficient evidence to the effect that the tenant committed or permitted a nuisance within the meaning of paragraph (3) of subdivision (a) of section 6 of the Bent Regulation for Housing (10 Federal Register 3436, 3441). That section permits the eviction of a tenant if he is committing or permitting a nuisance.
The section did not extend rights conferred upon landlords, but limited such rights (see Spire v. Doctor, 183 Misc. 853), and therefore whether or not there would be sufficient evidence to establish a nuisance is governed by local law.
I am satisfied that one act of disorderly conduct on the part of the tenants, even though there be a conviction for the same, does not constitute a nuisance. I think that the evidence offered falls far short of the requirements which must be met to constitute a nuisance. There is no evidence of any objectionable conduct upon the part of the tenant since the conviction; and I, therefore, dismiss the petition without prejudice to a renewal should the landlord deem it advisable upon proof of other acts or disorderliness since the conviction. (See Hixson v. Leonard, 186 Misc. 379.)